         Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 1 of 20



 IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

Jeff Hulbert, et al.

                Plaintiffs,

        v.                                           Civil No.: 1:18-CV-00461-GLR

Sgt. Brian Pope, et al.

                Defendants.


                 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION
                 TO QUASH SUBPOENA AND FOR PROTECTIVE ORDER

        Come now the Plaintiffs, by and through undersigned counsel, and submit the aforesaid

Opposition, stating as follows:

I.      INTRODUCTION

        Despite suggesting to the contrary in the present motion, the Office of the Attorney

General is well aware of the relevance of the Lieutenant Governor’s testimony in the present

case. Plaintiffs Jeff and Kevin Hulbert were both unlawfully arrested by the Maryland Capital

Police on February 5, 2018, while Jeff Hulbert was carrying a sign on a public sidewalk in

Annapolis, Maryland and Kevin Hulbert was filming the arrest on his cellular telephone without

a sign. See ECF 1, para. 20-71. The Hulberts were in the same location and engaged in the same

protected First Amendment Activity they had engaged in for months prior. Id.

        What made this day different was that the Capital Police received a call from the State

Police executive protection detail in the Governor’s Mansion. The call was recorded. When

Defendant Brian T. Pope, the arresting officer, was confronted with this recording at deposition,

the following transpired:

      11    Q. I'm going to play the -- just today
      12 during the deposition about ten minutes ago,
     Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 2 of 20



13   somebody produced to me a copy of the recording
14   that came from the governor's mansion.
15   I'm going to play it for you, I want you to
16   listen to it, then I'm going to ask you some
17   questions. Are you ready?

18      A. Ready.

                   ***
18       Q. Okay, all right. So instead, what I
19    heard was that the governor's mansion called your
20    office and said that the lieutenant governor was
21    about to walk to the senate building or from the
1    senate building, and they didn't want the
2    protesters to interact with the lieutenant
3    governor; do you agree with me that that's a
4    synopsis of what we heard?

5       MR. FREDERICKSON: Objection to the
6 form.

7         THE WITNESS: Yes.

8          BY MR. HANSEL:
9       Q. Having heard that, and with your
10   training as a 20-plus year police officer, and
11   given that you know people have a First Amendment
12   right to protest, do you agree with me that
13   preventing people from interacting with the
14   lieutenant governor is an inappropriate reason to
15   ask somebody that is picketing to move?

16         MR. FREDERICKSON: Objection.

17         MR. McFARLAND: Objection. Go ahead.

18         THE WITNESS: I guess that would be.

19         BY MR. HANSEL:

20    Q. And do you agree with me that if this
21 call -- if this is the reason why people were
1 asked to move, it's against their constitutional
2 rights?

3         MR. FREDERICKSON: Objection.


                                           2
     Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 3 of 20




4         MR. McFARLAND: Objection. Go ahead.

5         THE WITNESS: It sounds like it.

6         BY MR. HANSEL:
                 ***
15      Q. I want to make that clear for you on the
16   record. And obviously based on your training,
17   people have a right to be there even when the
18   lieutenant governor might walk by?

19        MR. FREDERICKSON: Objection.

20         THE WITNESS: Yes.
                  ***
1       Q. And you can imagine, can't you, how for
2    somebody who wanted to make their political point
3    known, it's probably especially important to be
4    there when somebody like the lieutenant governor
5    walks by?

6         MR. McFARLAND: Objection.

7         MR. FREDERICKSON: Objection.

8         BY MR. HANSEL:

9      Q. Is that right?

10      A. Yes.

11      Q. Had you known at the time that this was
12   the basis or the genesis of what happened, would
13   you have done something differently, would you
14   have not asked them to move had you known at the
15   time?

16        MR. McFARLAND: Objection.

17        MR. FREDERICKSON: Objection.

18        THE WITNESS: Yes.

19        BY MR. HANSEL:



                                         3
          Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 4 of 20



     20      Q. What would you have done differently?

     21   A. Based on that, that's different than
     1 what I was told. I probably would have never
     2 went out there at all.

Exhibit A (Deposition of Sgt. Brian T. Pope) at 124 – 130.

       Similarly, the Chief of the Maryland Capital Police, Michael Wilson, testified as follows

regarding the call from the executive protection officers in the Governor’s Mansion:

             10       Q. This call wasn't just that there were
             11   protesters out there and that somebody wanted to
             12   know who they were and why they were there, but
             13   it involved the fact that the lieutenant governor
             14   was going to have to walk by these people, right;
             15   is that correct?

             16         MR. FREDERICKSON: Objection. Go ahead.

             17         THE WITNESS: It appeared.

             18        BY MR. HANSEL:
             19     Q. Okay, all right. And they might be
             20 asking for stuff, they were going to be asking
             21 for stuff is what's written in the notes here,
              1 right?

             2       A. That's what is written in, yes.

             3       Q. So this wasn't merely an informational
             4    question about who was going to be there or why,
             5    disseminating information, this specifically was
             6    directed toward a particular elected official who
             7    was going to have to walk by people who might be
             8    asking him for stuff. Is that kind of call
             9    common?

             10      MR. FREDERICKSON: Objection to the
             11 form. Go ahead.

             12         THE WITNESS: Yes.

See Exhibit B (Deposition of Michael Wilson) at 28-29.



                                                  4
          Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 5 of 20



       Chief Wilson also admitted that it was the telephone call from the Governor’s Mansion

that “put the process in motion,” resulting in the Hulberts’ arrest. See Exhibit B (Deposition of

Michael Wilson) at 25.

       There is no contention that the Hulberts were any sort of threat to the Lieutenant

Governor or anyone else. The Hulberts are twin brothers in their fifties with professional

careers. The Hulberts have been described by the Chief of the Capital Police as “very”

respectful and reasonable to deal with as well as “polite and respectful.” See Exhibit B (Wilson

Deposition) at 19 & 149.

       In any event, all charges were later dropped and the arresting officer has admitted in

deposition that the Hulbert brothers were not engaged in any of the charged activity. Sgt. Pope

cited the Hulberts for “acting in a manner disruptive of and disturbing to the conduct of normal

business” and for “prevent[ing] or disturb[ing] the general public from obtaining services

provided on the property or obstruct[ing] walks.” ECF 1, para. 38. Yet, Sgt. Pope has since

admitted under oath that the plaintiffs did not engage in the cited behavior:

     16    Q. Did you ever observe either of the
     17 Hulberts disturbing any normal business that was
     18 going on there before the police arrived, before
     19 the group of eight officers was there?

     20    A. What do you mean, disturb normal
     21 business?

      1    Q. Disturbing the conduct of any normal
      2 business.

      3     A. No.

      4    Q. Did you see the Hulberts disturbing the
      5 peace in any way before the eight officers were
      6 on the scene?

      7     A. No.


                                                 5
          Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 6 of 20




     8    Q. Now after the eight officers arrived,
     9 did you see the Hulberts disrupting normal
     10 business or disturbing the peace?

     11      A. No.

See Exhibit A (Deposition of Brian T. Pope) at 142-143.

       In fact, prior to making the decision to arrest the Hulberts, Sgt. Pope testified that he had

not even seen anyone else on the sidewalk other than the six other people with the Hulberts. See

id. at 77; 81 (“Q. Nobody was walking down the sidewalk? A. I didn't pay attention to anybody

walking down the sidewalk. Q. But you didn't see anyone that you recall? A. Not that I

recall.”); 83 (“Q. And you don't remember anybody else being there? A. Correct.”); 90 (“Q.

And when you were there within 20 feet of them, you don't recall seeing anybody else on the

sidewalk other than the picketers; is that right? A. That's correct.”); 93 (“Q. Now as you

approached them, could you see anyone else on the sidewalk besides the people with pickets? A.

I wasn't paying attention. Q. So not that you recall? A. Not that I recall.”); see also 89.

       Sgt. Pope testified to the effect that had anyone else been there, they could have moved

freely on the sidewalk without obstruction or hindrance, as he himself was able to do when

approaching the group. See id., pg. 93 (“Q. And you were able to approach them freely, you

were able to move freely in the area? A. Yes.”); 95 (“Q. And nothing that they were doing

prevented you from getting where you needed to go or exercising your duties, did it? A. No.”);

114-115 (“Q. And prior to the presence of police officers, you didn't see anybody stopped or

filming or anything like that? A. No. Q. And prior to the presence of the eight police officers,

people could freely come and go as far as you saw, you didn't see anybody stopped or couldn't

get by; is that right? A. That's correct.”); 117 (“Q. And prior to the arrival of the police cars that

you've already described, people could come and go freely; is that right? A. Yes.”); 130 (“Prior


                                                  6
         Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 7 of 20



to the officers' arrival, the way you described it to me, there was no disturbance or disruption of

the normal business in the area by these people being there? A. Not at that time, no. Q. Prior to

the officers being there? A. Correct.”).

       Sgt. Pope also testified that cars could come and go unobstructed. See Pope Deposition

at 77 (“Q. So traffic could get by? A. Yes, it could get by.”); 91 (“Q. And there weren't any

cars stopped or, the traffic was flowing freely on the road, correct? A. I know there was nothing

stopped so yes, they could go freely.”).

       With no one else on the sidewalk, and both foot and automobile traffic able to move

freely, the Hulberts could not possibly have been “acting in a manner disruptive of and

disturbing to the conduct of normal business” or “prevent[ing] or disturb[ing] the general public

from obtaining services provided on the property or obstruct[ing] walks.” As a result, the

charges against the Hulberts are entirely false.

       This leads to a strong inference that the actual motivation for their arrest was the

telephone call about the Lieutenant Governor’s planned walk from one building to anther and his

apparent desire not to interact with the peaceful, “reasonable” and “polite” picketers.

       Crucial to the case are the questions of who gave the order to move the Hulberts and why.

These facts are critical to First Amendment claims this case, which turn on whether the Hulberts

were ordered to move for any legitimate government purpose that might outweigh their First

Amendment rights, or whether this was an unnecessary encroachment on protected activity. To

answer this question, who told directed that they be moved and why is critical. As demonstrated

below, the Lt. Governor’s deposition is necessary in order to reach these issues.




                                                   7
         Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 8 of 20



II.    Analysis

       A.      The Motion Should be Denied for Lack of a Supporting Affidavit.

       All of the facts outlined above were known to the Office of the Attorney General prior to

filing the present motion because that Office represents the defendants in the present case,

defended the depositions cited above and produced the telephone recording at issue. Moreover,

as she partially admits in her Certificate of Conference, the specific Assistant Attorney General

who filed the present motion was referred to the depositions cited above as well as the telephone

recording before her motion was filed. See Exhibit C (e-mail exchange on which plaintiffs’

counsel explains to the movant’s counsel, “Answering the questions you are asking about our

approach to the deposition would violate the attorney work product privilege. However, I am

sure that you will be able to satisfy yourself that your client has critical discoverable information

by reviewing the discovery produced to date by your office as well as the depositions of the

officers represented by your office.”).

       Despite the deposition testimony cited above, and after having been referred to said

testimony, Movant’s counsel represents that the Lt. Governor, “lacks any personal knowledge of

the facts at issue in this case.” See Motion at 1. No affidavit or other record evidence is attached

to support this extra-record contention.

       The sole basis for the present motion appears to be the carefully-worded allegation that

the Lt. Governor lacks knowledge “of the events at issue” or, elsewhere, “of the facts at issue.”1




1
  Of course, this type of assertion is immediately suspect due to the careful and very limited
nature of its wording. Whether someone has personal knowledge of the events or facts at issue
depends on what one contends is at issue in the case. The Movant makes no effort to further
define his contention and it leaves enormous room for the Movant to have discoverable
information (a much broader standard) along the lines of that discussed in more detail below.
                                                  8
         Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 9 of 20



See Motion at 1 & 2. Despite being a matter beyond the pleadings, and having no other record

support, no affidavit has been provided to the court in support of this claim.

       Federal Rule of Civil Procedure 43(c) provides as follows:

       Without a supporting affidavit, this Court cannot consider any fact outside the
       record relied upon by Defendants. New facts cannot be introduced, completely
       unsupported, by motion alone, but may be supported either by affidavit or by oral
       testimony:

       (c) Evidence on a Motion. When a motion relies on facts outside the record,
       the court may hear the matter on affidavits or may hear it wholly or partly
       on oral testimony or on depositions.

Fed. R. Civ. P. 43(c).

       The knowledge of the Lieutenant Governor is outside the record (with the exception of

the depositions and other evidence cited above suggesting he does have knowledge relevant to

this case). Therefore, in order to make a claim that the Lt. Governor has no discoverable

knowledge relevant in any way related to this case, the Movant was required to provide an

affidavit to that effect. See Fed. R. Civ. P. 43(c). Given that the Movant failed to meet this

requirement, the motion should be denied.

       B.      The Motion Should be Denied for Failure to Comply with Local Rule 104.7.

       Local Rule 104.7 provides that, “Counsel shall confer with one another concerning a

discovery dispute and make sincere attempts to resolve the differences between them. The Court

will not consider any discovery motion unless the moving party has filed a certificate reciting (a)

the date, time, and place of the discovery conference, and the names of all persons participating

therein, or (b) counsel’s attempts to hold such a conference without success; and (c) an

itemization of the issues requiring resolution by the Court.”

       The Movant has provided a Rule 1-4.7 Certificate of Conference which makes no

mention of any effort to discuss this matter with counsel for the defendants in this matter.


                                                 9
        Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 10 of 20



       Indeed, as of 11:30 a.m. on the day the parties response to the motion was due, defense

counsel John Frederickson, Esquire, represented to the undersigned that the individual defendant

officers had not yet decided whether to oppose the present motion.

       It is very much in the interests of the defendant officers to depose the Lieutenant

Governor because to whatever extent the Lieutenant Governor was involved, the individual

officers may well be relieved of some responsibility for following orders in the eyes of a jury.

       In any event, the failure to discuss this matter with counsel for the defendant officers and

summarize said discussions in a Rule 104.7 Certificate violates the local rule and is grounds to

deny the present motion.

       C.      The Deposition Sought Will Not be Unduly Burdensome.

       The Office of the Attorney General argues, without affidavit or other support, that the

deposition sought would be “unduly burdensome.” See Motion at 1. In doing so, the Movant

fails to advise the Court that every effort has been made to accommodate the Movant’s

convenience. Indeed, undersigned counsel offered the following:

       I reiterate my offer to reschedule the deposition to any date and time of your
       client's choosing, including evenings, weekends and holidays. I expect the
       deposition to take 4 hours or less. I am willing to travel anywhere in the
       continental United States for the deposition, at your client's discretion.

       Please provide dates for the deposition, as your office previously promised.2

See Exhibit C (e-mail exchange between plaintiffs’ counsel and the Movant’s counsel). It cannot

credibly be contended that a deposition of 4 hours or less is unduly burdensome if it is taken any




2
  Exhibit D, attached hereto, is an e-mail exchange with defense counsel when the deposition
notice at issue here was initially served. In it, defense counsel makes no objection, but instead
promises, “Received, thank you. John or I will get back to you soon to let you know if the any of
the dates conflict with any of the deponents' schedules.” Instead of providing dates, the Movant
later objected and the present motion was filed.
                                                10
        Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 11 of 20



date and time of the deponent's choosing, including evenings, weekends and holidays and

anywhere in the continental United States, at the deponent’s discretion.

       D.      The Deponent is Likely to Have Discoverable Information.

       Discovery to date has established a defense claim that the genesis of the decision to arrest

the Hulberts for lawfully engaging in protected First Amendment activity was a call from the

executive protection detail at the Governor’s Mansion citing a concern that the Lieutenant

Governor wanted to move from one building to another without having to interact with the

Hulberts.3

       Given these facts, the Lieutenant Governor’s deposition is vital to any reasonable effort

to unravel the key elements of this case, namely: why were the Hulberts arrested and was it, as

they contend, a violation of their First Amendment rights? Information that the Lt. Governor is

likely to have in this regard includes, but is not limited to, the following:

       1)     Whether the Lt. Governor directed that the Capital Police interact with the
       picketers;

       2)      If the Lt. Governor directed that the Capital Police interact with the
       picketers, why did he do so – i.e., was it the result of some alleged legitimate
       government interest or, as the call from the Governor’s Mansion suggests, simply
       to avoid having to interact with persons exercising their First Amendment rights;

       3)    Whether the Lt. Governor discussed the Hulberts or the picketers with
       anyone on the day in question and if so, with who, what was discussed, etc.;

       4)     Whether the Lt. Governor was aware that the Capital Police would be
       made aware of the picketers and, if so, from whom did he learn this, when and for
       what purposes was the contact proposed;

       5)     If the Lt. Governor directed that the Capital Police interact with the
       picketers, who did and why;

3
 It bears repeating that there was no safety concern. The Hulberts are undisputedly “very”
respectful and reasonable to deal with as well as “polite and respectful” at all times, but
especially when engaged in the First Amendment activity at issue here. See Exhibit B (Wilson
Deposition) at 19 & 149.

                                                  11
        Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 12 of 20




        6)    Who knew the Lt. Governor’s plans (recited in the telephone call from the
        Governor’s Mansion) to move from one building to another past the picketers;

        7)      Who was on duty the day in question working in close proximity to the Lt.
        Governor such that he or she might have known the Lt. Governor’s schedule
        sufficiently to have directed that the call be made from the Governor’s Mansion;

        8)      Which intermediaries ordinarily interact with the Governor’s Mansion on
        the Lt. Governor’s behalf and who did so on the day in question;

        9)       Did the Lt. Governor have any legitimate concerns about the Hulberts,
        and, if so, what were they;

        10)    Did the Lt. Governor contact the Governor’s Mansion, the State Police or
        anyone else on the day in question and, if so, were the picketers or the Hulberts
        discussed;

        11)     What does the Lt. Governor know about the involvement of any of his
        civilian or law enforcement staff in directing the Capital Police to interact with
        the Hulberts;

        12)    Have there been other incidents where the Lt. Governor and/or his staff
        have directed that people be moved out of the way and, if so, why;

        13)   If the Hulberts were the only ones ever directed to move so that the Lt.
        Governor might pass, was it based on their particular political message, and if not,
        what was the basis;

        14)     Where was the Lt. Governor on the date and time the caller from the
        Governor’s Mansion said he was about to walk by the Hulberts, was he actually
        about to walk by the Hulberts, and, if so, how did the caller from the governor’s
        Mansion learn this information; and

        15)     Are there any standing orders, directions, policies, procedure, patterns or
        practices followed by the Lt. Governor’s staff, protection detail or others around
        him related to the Lt. Governor’s movements in Annapolis and efforts to avoid
        interactions with members of the public, picketers, protesters, the Hulberts or
        others?

        The forgoing is, by no means, an exhaustive list, but provides a general synopsis of the

type of information that the Lt. Governor can provide which would be highly relevant to this

case.



                                                 12
        Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 13 of 20



       E.      The Information Sought Has Not Been Made
               Available through Other means, Despite Request.

       Before seeking the deposition at issue, plaintiffs attempted several other means to obtain

the crucial information sought from the Movant. Yet, the defendants – represented by the same

office representing the Movant – have failed to provide the information. For instance, the

plaintiffs served interrogatories on each of the two defendants seeking identification of any

individual that had personal knowledge of the incident:

       Identify all persons who are likely to have personal knowledge of any fact alleged
       in the Complaint or in your answer to the Complaint, or upon whom you intend to
       rely in defense of this matter, and state the subject matter of the personal
       knowledge possessed by each.

       The responses should have, but did not, include the name of the individual who called

from the Governor’s Mansion, the name of the person who directed him to make the call, and so

forth back to the person with whom the directive originated (presumably the Lt. Governor or

someone close enough to him to know his movements that day). Unfortunately, neither

defendant provided the name of the individual in the Governor’s Mansion, let alone anyone

above him in the chain of command who was involved.

       Whether this is because the information is unknown to all but the Lt. Governor or was

purposefully withheld is of no moment.4 The point is that the plaintiffs made these requests, and

the information was not forthcoming.

       In addition, plaintiffs deposed both defendants, inquiring about the crucial telephone call

at length. Both Defendants admitted that the telephone call originated from the Governor’s

Mansion and informed the Maryland Capitol Police about plaintiffs’ presence on the sidewalk:



4
 The Plaintiffs assume that the defendant officers have acted in good faith, and simply do not
know the relevant information. Thus, it is unavailable to them or the plaintiff except through the
deposition of the Lt. Governor.
                                                13
        Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 14 of 20



       Q. Now on the night in question, how did you first become aware of the group
       you later identified as Patriot Picket, did you see them out there, did you get a
       phone call or radio communication; how did you first become aware of them that
       night?

       A. I got a call from Dispatcher Wesby. She received a call from the governor’s
       mansion that there was a group setting up, and I knew that there was no group
       scheduled.

Exhibit A (Deposition of Brian T. Pope) at 60-61.

       Q. At 6:15 it says the mansion called, advised that there are people setting up
       signs in College Avenue and Lawyer Mall. The lieutenant governor is in Miller’s
       Senate and he has to walk back that way. They’re going to be asking for stuff. Do
       you see that?

       A. Uh-huh.

       Q. Is that yes?

       A. Yes.

Exhibit B (Deposition of Michael S. Wilson) at 23-24.

       Both defendants denied knowing the caller’s identity:

       Q. And to your knowledge, the person at the governor’s mansion making that call,
       do you know who that person is, do you recognize the speaker at the governor’s
       mansion? We can play it again if you’d like.

       A. No, I don’t recognize the voice.

       Q. I think they said the name. Let’s just pick up, because in fairness to both of us,
       this was just given to me before the deposition, I never got it before.
       (Recording being played.)

       A. He never said the name.

       Q. That’s okay, so all I hear the person saying who introduced himself on the
       recording, said this is the mansion. Who lives at the mansion?

       A. The governor.

       Q. And do you know who it was that said this is the mansion?

       A. No, sir.


                                                14
        Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 15 of 20




Exhibit A (Deposition of Brian T. Pope) at 179.

       Q. Now when I hear the call, the caller says this is the mansion?

       A. Uh-huh.

       Q. Is that a yes?

       A. Yes.

       Q. And I don’t hear the caller identify him or herself, it sounds like a male to me.

       A. Correct.

       Q. Were you able to determine who that person was, who they worked for or was
       it a sworn officer, that kind of thing?

       A. No.

Exhibit B (Deposition of Michael S. Wilson) at 34-35. Defendant Chief Wilson stated that the

caller was a member of the Lieutenant Governor’s executive protection detail:

       Q. Is it your belief that the person whose voice we hear is in executive protection
       at the governor’s mansion?

       A. Yes.

Exhibit B (Deposition of Michael S. Wilson) at 35-36.

       Beyond this information, and that the caller had a deep voice, defendants were not able to

provide any further information that could identify the caller. The only other information

provided by Defendants is that (1) the call originated from the governor’s mansion, and (2) the

call was placed due to the lieutenant governor’s impending walk from an adjacent building.

       Without any further information, the only remaining avenue for plaintiffs is to directly

depose the Lieutenant Governor. No other individual has been identified that may be able to

identify the caller or the individual that ordered the call to be placed. Even if the Lieutenant

Governor does not have direct personal knowledge of the phone call itself, he should have


                                                 15
        Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 16 of 20



pertinent information that could assist plaintiffs in identifying the caller; for example, the

identities of his executive protection detail and each individual with prior knowledge of the

Lieutenant Governor’s schedule on February 5, 2018.

       In short, the plaintiff has information that the call was made on behalf of the Lt.

Governor, but has been unable, despite significant efforts, to identify who directed that the call

be made working from the bottom up (i.e., starting with the caller, whose identify is unknown).

Therefore, the only avenue left to discover the identity of the person who made the decision

regarding the Hulberts (as well as why it was made), is to start with the Lt. Governor and work

down the chain of command until the identity of the person who gave the directive is discovered

(be it the Lt. Governor or someone on his staff).

       Knowing who directed that the Hulberts be moved from the sidewalk is crucial to

knowing why the direction was given. This information is vital, in turn, to a determination of

whether there was a legitimate government purpose or it whether the Hulberts were being

ordered away in violation of their constitutional rights as they have alleged. Thus, the Movant’s

deposition is vital and necessary to the case.

       F.      The Cases Cited by the Movant Do Not Support
               the Relief Sought Given the Facts of this Case.

       The movant cites an unreported trial court decision in United States v. Wal-Mart Stores,

Inc., No. CIV.A. PJM-01-1521, 2002 WL 562301, at *3 (D. Md. Mar. 29, 2002) for the

proposition that there is an “exception” to the general rules of discovery as it relates to high

ranking officials holding public office.”5



5
 While the plaintiffs address this case above under the presumption that the so-called “Morgan
Doctrine” applies here, the plaintiffs also assert that the “Morgan Doctrine,” and any concept that
government officials should be treated any differently than anyone else under the law is a
violation of the plaintiffs’ rights to due process and equal protection, as well as a principle
                                                  16
        Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 17 of 20



       The Federal Rules of Civil Procedure hold that “Parties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case.” Fed. R. Civ. P. 26(b). As a result, “Courts are extremely hesitant to prohibit

the taking of a discovery deposition and most requests of this nature are denied.” UAI Tech.,

Inc. v. Valutech, Inc., 122 F.R.D. 188, 191 (M.D.N.C. 1988) (emphasis added); see also Baron

Fin. Corp. v. Natanzon, 240 F.R.D. 200, 202 (D. Md. 2006) (“An order to vacate a notice of

taking a deposition is generally regarded by the courts as both unusual and unfavored” (internal

quotations and citations omitted).

       Federal Courts have held that where “relevant evidence” may be discovered, “depositions

are necessary in order to give the plaintiff the opportunity” to do so. Culp v. Devlin, 78 F.R.D.

136, 140 (E.D. Pa. 1978). Further, in determining whether information is relevant, the Court

should not “disregard[] the theories underlying the plaintiff’s case.” Id., pg. 141.

       In the instant action, the Hulberts have complained that they were arrested in violation of

their constitutional rights and that the citations issued against them contained false charges. In

light of the discovery that has already occurred, Lt. Gov. Rutherford’s testimony is not only

relevant, it is central to the Hulberts’ claim of a constitutional violation. Thus, when:

       Defendants hold important public offices, when they come into federal court they
       must be treated like all other parties. Justice in the judicial system requires
       equality of treatment and equal application of the discovery rules. If any other
       individual would be required to attend a deposition under these circumstances, so
       must these defendants be made to appear for oral examination unless compelling
       circumstances direct otherwise.




without support in the Constitution or in any statute, and, finally, that it is anathema to our
representative democracy. The plaintiff hereby moves that the court so find, but offers the
analysis above in the alternative.
                                                 17
        Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 18 of 20



Culp, 78 F.R.D. at 141 (emphasis added). While the above refers to parties to a lawsuit, the

reasoning nonetheless applies to non-parties since:

        It is clear that the standards set forth in the [Federal] Rules [of Civil Procedure],
        and particularly the Rule 26(b)(1) limitation of discovery to information relevant
        to the claim or defense of any party, apply equally with respect to depositions
        of parties and non-parties.

Bell ex rel. Estate of Bell v. Bd. of Educ. of County of Fayette, 225 F.R.D. 186, 193 (S.D.W. Va.

2004) (emphasis added).

        Lt. Gov. Rutherford cites an unreported case for the proposition that a high-ranking

official may only allegedly be deposed under exceptional circumstances or when “the official is

personally involved in a material way.” ECF 36, para. 7; citing United States v. Wal-Mart

Stores, Inc., CIV.A. PJM-01-1521, 2002 WL 562301, at *3 (D. Md. Mar. 29, 2002). First, it

should be noted that the rationale in Wal-Mart Stores, Inc., leans heavily on the Supreme Court’s

decision in United States v. Morgan, 313 U.S. 409 (1941), which the Wal-Mart Stores, Inc. Court

itself interprets as only applying in the context of deposing public officials related to their official

conduct related to the mental processed of administrative agency decision-makers:

        The Morgan doctrine protects the mental processes of administrative agency
        decision-makers. It stems from the proposition that high-ranking government
        officials should not, in the absence of extraordinary circumstances, be called upon
        to testify regarding their reasons for official conduct.

Wal-Mart Stores, Inc., CIV.A. PJM-01-1521, 2002 WL 562301, at *4 (D. Md. Mar. 29, 2002)

(emphasis added).

        The evidence that has come to light through discovery in this matter suggests either that

Lt. Gov. Rutherford personally ordered the removal of the Hulberts and Patriot Picket from a

public sidewalk where they were lawfully gathered and engaging in constitutionally protected

speech or that those close to him did so. This has nothing to do with any lawful “official action,”



                                                  18
        Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 19 of 20



and even less with “administrative agency decision-makers.” Thus, Wal-Mart Stores, Inc., is not

applicable to the facts at issue.

        Of course, even if it were, Wal-Mart Stores, Inc., clearly stands for the proposition that

Lt. Gov. Rutherford should be deposed, since the evidence adduced to date strongly suggests that

he had material personal involvement in the removal of the Hulberts. In considering this point, it

is important to examine the rationale behind the Morgan Doctrine:

        The Morgan doctrine recognizes that, left unprotected, high-ranking government
        officials would be inundated with discovery obligations involving scores of cases
        where the public official would have little or no personal knowledge of material
        facts.
                                                ***
        One of the driving principles of the Morgan decision is that the indiscriminate
        depositions of high-ranking government officials would be unduly burdensome
        upon said officials and likely discourage them from accepting positions as public
        servants.

United States v. Wal-Mart Stores, Inc., No. CIV.A. PJM-01-1521, 2002 WL 562301, at *1–3 (D.

Md. Mar. 29, 2002).

        The Morgan Doctrine is meant to preclude “indiscriminate” depositions in situations

“where the public official would have little or no personal knowledge of material facts.” Id.

This simply is not such a case. Above, the plaintiff makes a particularized showing, not only of

what information is likely within the personal knowledge of the deponent, but also of other

efforts to obtain the relevant information. This is a far cry from an indiscriminate deposition

sought from someone with little or no knowledge.

        Lt. Gov. Rutherford also cites Lederman v. New York City Dep’t of Parks & Recreation,

731 F.3d 199, for the proposition that an “exceptional circumstance” permitting the deposition

includes any “unique first-hand knowledge related to the litigated claims.” ECF 36, para. 7;

citing Lederman, 731 F.3d at 203. This case also supports allowing the deposition because the



                                                 19
        Case 1:18-cv-00461-SAG Document 37 Filed 10/07/19 Page 20 of 20



Lt. governor has unique, first-hand knowledge related to all of the issues identified above on

which he should be deposed, not the least of which being who directed that the Hulberts be

ordered off of the sidewalk so the Lt. Governor could pass and why.

        As noted above, the defendants (who, like the Movant, are represented by the Office of

the Attorney General) have thus far refused (despite request) to provide any information as to the

genesis of the direction to the executive protection team in the Governor’s Mansion to make the

call expressing the Lt. Governor’s concerns. Thus, the Lt. Governor is the only deponent known

to the plaintiffs competent to provide the information outlined above which is critical to their

case.

IV.     CONCLUSION

        For all the aforementioned reasons, Lt. Gov. Rutherford’s Motion to Quash Subpoena

and for Protective Order should be denied.

                                               Respectfully submitted,

                                               HANSEL LAW, PC

                                                       /s/ Cary J. Hansel
                                               Cary J. Hansel (Bar No. 14722)
                                               cary@hansellaw.com
                                               2514 N. Charles Street
                                               Baltimore, MD 21218
                                               Phone: (301) 461-1040
                                               Fax: (443) 451-8606
                                               Counsel for Plaintiffs

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of October, 2019, I caused the foregoing to be filed

via the Court’s electronic filing system, which will make service on all parties entitled to service.

                                                       /s/ Cary J. Hansel
                                               Cary J. Hansel



                                                 20
